
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AGREEMENT TO LICENSE AND PURCHASE

dated March 2, 2005

by and among

ANDRX LABS, LLC,

the other

SELLER ENTITIES signatory hereto

and

FIRST HORIZON PHARMACEUTICAL CORPORATION

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




AGREEMENT TO LICENSE AND PURCHASE


        THIS AGREEMENT, dated March 2, 2005, is entered into by and between
Andrx Labs, LLC, a Delaware limited liability company, Andrx Laboratories, Inc.,
a Mississippi corporation, Andrx Laboratories (NJ), Inc., a Delaware
corporation, and Andrx EU Ltd., a United Kingdom company (each, a "Seller" and
collectively, the "Seller Entities"), and First Horizon Pharmaceutical
Corporation, a Delaware corporation ("Buyer").

        WHEREAS, the Seller Entities own assets used in the business relating to
the following product lines (as more fully described herein, collectively, the
"Seller Product Lines" or "Products"):

(a)the Altoprev brand products; and

(b)the Fortamet brand products.

        WHEREAS, subject to the terms and conditions set forth herein, Seller
desires to cause the sale, assignment and transfer to Buyer, and Buyer desires
to purchase, assume and take assignment of certain assets, properties, rights
and liabilities related to the Seller Product Lines.

        WHEREAS, the Seller will retain and license to Buyer certain patent and
other intellectual property rights relating to the Products pursuant to the
License Agreement (as defined below), with the exception of the Altoprev and
Fortamet trademarks which will be sold to Buyer.

        WHEREAS, the Seller will retain all rights and assets relating to the
manufacture of the Products, and Buyer will engage Seller to manufacture the
Products for Buyer pursuant to the Supply Agreement (as defined below).

        NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, the parties hereto agree as follows:


ARTICLE 1.

DEFINITIONS


        1.1.    Definitions.    The following terms have the following meanings
when used herein:

        "Accounts Receivable" shall mean accounts receivable of Seller arising
from the sale of the Products prior to the Closing Date which have not been
collected as of the Closing Date.

        "Affiliate" means with respect to any Person, any other Person directly
or indirectly controlling or controlled by, or under direct or indirect common
control with, such Person.

        "Agreement" means this Agreement to License and Purchase, including all
Schedules hereto, as it may be amended from time to time in accordance with its
terms.

        "Altoprev Amount" has the meaning set forth in Section 3.1.2.

        "Altoprev Generic Product" means a generic Product that is bioequivalent
to the Altoprev Product and legally authorized for sale.

        "Altoprev Products" means the Altoprev brand Products.

        "Alzheimer's Field of Use" means the administration of lovastatin sodium
for the treatment or prevention of Alzheimer's disease or related APP processing
disorders.

        "ANDA" means abbreviated new drug application.

        "Assignment and Assumption Agreement" means the Assignment and
Assumption Agreement and Bill of Sale in the form of Exhibit A.

        "Assumed Contracts" has the meaning set forth in Section 2.3.1.

        "Business Day" means a day other than a Saturday or a Sunday or other
day on which commercial banks in New York are authorized or required by law to
close.

--------------------------------------------------------------------------------




        "Buyer" has the meaning set forth in the recitals.

        "Buyer Product Liability Claims" shall mean any Product Liability Claims
that do not constitute Seller Product Liability Claims.

        "Change in Control" shall mean the occurrence of any of the following
events:

        (i)    The acquisition by any individual, entity, or group of beneficial
ownership (which for purposes of clauses (i) and (ii) below shall have the
meaning ascribed to such term in Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of fifty percent (50%) or more of the combined voting power of
the Company's then outstanding securities with respect to the election of
directors of the Company; or

        (ii)   The consummation of a reorganization, merger, or consolidation of
the Company or sale or other disposition of all or substantially all of the
assets of the Company (a "Corporate Transaction"); excluding, however, a
Corporate Transaction pursuant to which all or substantially all of the
individuals or entities who are the beneficial owners of the outstanding shares
of Common Stock immediately prior to the Corporate Transaction will beneficially
own, directly or indirectly, more than fifty percent (50%) of the outstanding
securities entitled to vote for the election of directors of such entity.

        For purposes of this definition of Change of Control, "Company" shall
mean any or all of the Seller Entities, Andrx Corporation and any other entity
which directly or indirectly controls the Seller Entities.

        "Closing" refers to the closing of the transactions described in this
Agreement.

        "Closing Date" has the meaning set forth in Section 4.1.

        "Closing Payment" has the meaning set forth in Section 3.1.3.

        "Confidentiality Agreement" means that certain Confidentiality Agreement
by and between Andrx Corporation and First Horizon Pharmaceutical Corporation,
dated as of January 6, 2005.

        "Conforming Products" has the meaning set forth in the Supply Agreement.

        "Contracts" shall mean all contractual rights and obligations and
leasehold interests under any agreement, arrangement or instrument, including
open purchase and sales orders, marketing contracts, advertising contracts and
promotional programs.

        "Disclosure Schedule" means collectively the Schedules referred to in
Article 5.

        "FDA" means the United States Food and Drug Administration or any
successor governmental agency performing similar functions.

        "Federal" refers to the United States federal government.

        "Force Majeure Event" shall have the meaning set forth in the Supply
Agreement.

        "Fortamet Amount" has the meaning set forth in Section 3.1.1.

        "Fortamet Generic Product" means a generic product that is bioequivalent
to the Fortamet Product and legally authorized for sale.

        "Fortamet Products" means the Fortamet brand products.

        "GAAP" means United States generally accepted accounting principles as
consistently applied in accordance with past practice by Seller or Buyer, as the
context indicates.

        "Governmental or Regulatory Authority" shall mean: (a) any domestic or
foreign national, federal, provincial, state, municipal or other governmental
body, (b) any international or multi-lateral body,

2

--------------------------------------------------------------------------------




(c) any subdivision, ministry, department, secretariat, bureau, agency,
commission, board, instrumentality or authority of any of the foregoing
governments or bodies, including, without limitation, the FDA, (d) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for any of the foregoing governments or bodies, or
(e) any domestic, foreign, international, multi-lateral, or multi-national
judicial, quasi-judicial, arbitration or administrative court, grand jury,
tribunal, commission, board or panel.

        "HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        "Holdback Amount" has the meaning set forth in Section 3.2.1.

        "Independent Accounting Firm" means an independent internationally
recognized accounting firm with no material relationship to either of the
parties, chosen by agreement of the parties, which agreement shall not be
unreasonably withheld.

        "Intellectual Property" means all of the following in any jurisdiction
throughout the world: (a) all patents and patent applications, together with all
divisions, reissuances, continuations and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, slogans, trade names, and
Internet domain names, including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith, (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith, (d) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes, standard
operating procedures and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals), and (e) all advertising and
promotional materials.

        "Inventory" and "Inventories" means Product inventories of finished
goods (i.e., packaged for retail sale) and samples.

        "Knowledge" means, as related to any Seller, the actual knowledge, after
reasonable inquiry into the areas of their respective functions, of Tom Rice,
Angelo Malahias, Steve Glover, Anne Kelly and Jennifer Spokes.

        "Law" or "Laws" shall mean: (a) all constitutions, treaties, laws,
statutes, codes, ordinances, orders, decrees, rules, regulations, and municipal
by-laws, whether domestic, foreign or international, (b) all judgments, orders,
writs, injunctions, decisions, rulings, decrees and awards of any Governmental
or Regulatory Authority, and (c) all policies, practices and guidelines of any
Governmental or Regulatory Authority.

        "License Agreement" means the License Agreement in the form of
Exhibit B.

        "Licensed Intellectual Property" means the NDAs pertaining to the
Products, the patent rights (registered and unregistered), know-how, trade
secrets and other Technical Information relating to the Products more
particularly set forth in, and licensed pursuant to, the License Agreement.

        "Licenses and Permits" shall mean all permits, licenses, approvals,
registrations, authorizations and indicia of authority and pending applications
for any thereof issued by any Governmental or Regulatory Authority, including
NDAs, SNDAs and other FDA and other governmental approvals relating to the
Products.

        "Loss" or "Losses" has the meaning set forth in Section 10.1.1.

        "Manufacturing Requirements" has the meaning set forth in the Supply
Agreement.

        "Marketing Media Materials" shall mean all promotional and advertising
materials, including files, books, records and other written information as well
as all videos, recordings, proofs and other masters held by advertising agencies
and others, together with copyrights related to the foregoing.

3

--------------------------------------------------------------------------------




        "Material Adverse Effect" means a material adverse effect on the assets,
operations or financial condition of the business of Seller related to the
Products or on the Products; provided, that, for purposes of this Agreement, a
Material Adverse Effect shall not include effects resulting from events, changes
or circumstances relating to (a) the industry or markets in which the Products
operate that are not unique to the Products, (b) the announcement or disclosure
of the transactions contemplated herein, (c) matters, facts or circumstances
reflected on any Schedule to this Agreement, or (d) any inability or failure of
the Seller to manufacture Altoprev.

        "NDA" means a New Drug Application and related filings.

        "Net Sales" means the net sales of the Products by Buyer, determined in
accordance with GAAP consistently applied by Buyer in the performance of its
Securities and Exchange Act of 1934 reporting obligations (e.g. 10-Q and 10-K
filings), for the period in question, provided, that Net Sales shall be
calculated without giving effect to any deductions that are not reasonable and
customary in nature and amount. Net Sales outside of the United States shall be
determined on the basis of the United States dollar equivalent of the foreign
currency in which such sales are invoiced as such currency conversions are
effected by Buyer in the ordinary course of business consistent with GAAP.

        "Other Agreements" means, collectively, the Assignment and Assumption
Agreement, the License Agreement, the Trademark Rights Assignment Agreement, the
Transition Services Agreement, Quality Assurance Agreement and the Supply
Agreement.

        "Person" means any individual, corporation, partnership, joint venture,
limited liability company, trust or unincorporated organization or government or
any agency or political subdivision thereof.

        "Prime Rate" means the prime commercial rate of interest as published in
The Wall Street Journal (U.S. Edition). Any change in the prime rate shall take
effect at the opening of business on the day published in The Wall Street
Journal (U.S. Edition).

        "Proceedings" shall mean claims, suits, actions, investigations or
proceedings.

        "Product Liability Claims" means any third party Proceedings involving
any actual or alleged death or bodily injury arising out of or resulting from
the use of the Products.

        "Purchase Price" has the meaning set forth in Section 3.1.

        "Purchased Assets" has the meaning set forth in Section 2.1.

        "Quality Assurance Agreement" means the Quality Assurance Agreement in
the form of Exhibit C.

        "Regulatory Information" means (i) all information relating to or
contained in the Licenses and Permits relating to the Products and all dossiers
and correspondence relating to the foregoing, (ii) testing and clinical data
relating to the Products which is included in the Purchased Assets or
subsequently developed by Buyer or its Affiliates or successors, and (iii) all
other data and information relating to the Products which is included in the
Purchased Assets or subsequently developed by Buyer or its Affiliates.

        "Royalties" has the meaning set forth in Section 3.4.

        "Royalty Report" means a report prepared by Buyer with regard to Net
Sales setting forth, by country, by dosage strength, in accordance with GAAP,
(a) aggregate U.S. Dollar amounts and units invoiced, (b) sales discounts and
other allowances, (c) trade commissions, discounts, refunds and rebates
(d) product returns, (e) the total amount of the relevant Net Sales and (f) the
royalty due. It is further agreed that, with regard to the Royalty Reports
provided by Buyer for Net Sales in the United States, the reductions set forth
in the above item (c) shall be itemized to indicate (i) Medicaid rebate expenses
and (ii) managed care rebate expenses. Each Royalty Report shall include the
information

4

--------------------------------------------------------------------------------




required above for the relevant month and calendar year to date, as applicable,
and other information reasonably requested by Seller.

        "Sandoz Agreement" means the Termination Agreement dated October 24,
2001 and Amendment No. 1 thereto dated January 17, 2005 in each case by and
among Andrx Laboratories (NJ), Inc., a Delaware corporation as the owner of all
assets and liabilities of the company formerly known as Andrx Labs, Inc., Andrx
Pharmaceuticals Inc., a Florida corporation, and Anda, Inc., a Florida
corporation, each of which is a subsidiary of Andrx Corporation, and Sandoz Inc.
(f.k.a. Geneva Pharmaceuticals, Inc.), a Colorado corporation.

        "Seller" means each of and any of the Seller Entities. As used herein,
any reference to Seller shall mean each Seller individually and all of the
Seller Entities collectively. Any representation, warranty, covenant, agreement
or other obligation of Seller referred to herein shall mean the joint and
several representation, warranty, covenant, agreement of each of the Seller
Entities individually and all of the Seller Entities collectively.

        "Seller Entities" has the meaning set forth in the recitals.

        "Seller Product Liability Claims" means any Product Liability Claims
(i) relating to Products sold by Seller or its Affiliates (or other activities
of Seller or its Affiliates) prior to the Closing Date, or (ii) caused by
Seller's failure to supply Product that is in compliance with the Manufacturing
Requirements.

        "SNDA" means Supplemental New Drug Applications.

        "Supply Agreement" means the Manufacturing and Supply Agreement in the
form of Exhibit D for each of the Products.

        "Tax" or "Taxes" shall mean all taxes, charges, fees, duties, levies or
other assessments, including (without limitation) income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, stamp, leasing, lease,
user, transfer, fuel, occupational, interest equalization, severance and
employees' income withholding, estimated unemployment and Social Security, which
are imposed by the United States, or any state, local or foreign government or
subdivision or agency thereof, including any interest, penalties or additions to
tax related thereto.

        "Takeda Arrangement" means that certain agreement between Takeda
Chemical industries Ltd. and Seller, as in effect on the date of this Agreement.

        "Tax Return" or "Tax Returns" means all returns, declarations, reports,
statements, and other documents required to be filed in respect of Taxes.

        "Technical Information" shall mean all information in the nature of
know-how, trade secrets, inventions, processes, designs, devices, and related
information and documentation.

        "Trademark Rights" means, collectively, trademarks and trade names, all
goodwill associated therewith, and all applications, registrations, service
marks, brands and renewals in connection therewith.

        "Trademark Rights Assignment Agreement" means the Trademark Rights
Assignment Agreement in the form of Exhibit E.

        "Transition Services Agreement" means the Transition Services Agreement
in the form of Exhibit F.

5

--------------------------------------------------------------------------------






ARTICLE 2.

PURCHASE AND SALE


        2.1.    Agreement to Purchase and Sell Purchased Assets.    Subject to
the terms and conditions contained herein, at the Closing Seller shall sell,
transfer, assign and deliver and cause to be sold, transferred, assigned and
delivered to Buyer, and Buyer shall purchase and accept from Seller, all right,
title, and interest of the Seller Entities in the following assets, properties
and rights (collectively, the "Purchased Assets"):

        (a)   The Trademark Rights described on Schedule 2.1(a);

        (b)   The Marketing Media Materials relating exclusively to and used
exclusively in the Seller Product Lines;

        (c)   All orders for finished good Products to the extent relating
exclusively to the Products and incurred in the ordinary course of Seller's
business ("Open Orders"); and

        (d)   Inventories of the Products specified on Schedule 2.1(d).

        2.2.    Excluded Assets.    Notwithstanding anything herein to the
contrary, the Purchased Assets shall not include any of the assets, properties,
rights and interests of any kind, wherever located, whether tangible or
intangible, real or personal of Seller that are not exclusively related to and
exclusively used in the Seller Product Lines including, without limitation, the
following:

        (a)   Accounts Receivable;

        (b)   Raw materials and work in process relating to the Seller Product
Lines;

        (c)   The assets, properties, rights and interests set forth on
Schedule 2.2(c); and

        (d)   The Licensed Intellectual Property.

        2.3.    Liabilities and Obligations.    

        2.3.1. Buyer shall assume any and all liabilities and obligations to the
extent arising out of the marketing and sale of the Seller Product Lines on or
after Closing, including, without limitation, the following (the "Assumed
Liabilities"):

        (a)   All liabilities and obligations (financial or otherwise) under
agreements and covenants listed on Schedule 2.3.1 (the "Assumed Contracts") to
the extent accruing after Closing; and

        (b)   liabilities and obligations relating to the Inventories of the
Products sold by Buyer after the Closing and not arising out of the failure to
comply with the applicable Manufacturing Requirements, including for returns,
rebates and similar items, or out of the storage, packaging or distribution
thereof.

        2.3.2. The Buyer shall be solely responsible for any and all liabilities
and obligations relating to, arising from or caused by any Buyer Product
Liability Claims.

        2.3.3. The Seller Entities shall retain any and all liabilities and
obligations of the Seller Entities which are not Assumed Liabilities, including,
without limitation, all liabilities related to the Seller Product Lines to the
extent arising prior to Closing. Without limiting the generality of the
foregoing, the following shall be retained by the Seller Entities (the "Excluded
Liabilities"):

        (a)   Any liability for infringement, misappropriation or violation of
the Intellectual Property rights of any Person to the extent such infringement,
misappropriation or violation occurs prior to Closing (For the avoidance of
doubt, Excluded Liabilities will not include liability for infringement,
misappropriation or violation of Intellectual Property Rights of any Person that
occurs after the Closing, even if such liability arises from a continuation of
actions that occurred prior to Closing);

6

--------------------------------------------------------------------------------






        (b)   Any liability of any Seller Entity to employees or former
employees of any Seller;

        (c)   Any liability arising out of the Sandoz Agreement, whether or not
terminated, the Takeda Arrangement, or the agreement to be entered into by
Seller relating to the Alzheimer's Field of Use;

        (d)   Any liabilities or obligations (financial or otherwise) under the
Assumed Contracts to the extent accruing prior to closing;

        (e)   Any Seller Product Liability Claims; and

        (f)    Any liability of any Seller Entity for returns, chargebacks,
rebates, allowances or credits (including rebates to social welfare systems and
amounts paid to third parties on account of rebate payments) to the extent
relating to Products sold by the Seller prior to the Closing.

        2.4.    Post-Closing Accounts Receivable.    Notwithstanding
Sections 2.2 and 2.3, if and to the extent that there are any Open Orders at the
Closing, the parties agree that Buyer shall be entitled to any and all accounts
receivable with respect thereto. Seller shall, from and after the Closing,
instruct any purchasers of Open Orders that any and all payment with respect
thereto shall be remitted to Buyer. Should any such amount, however, be received
by Seller, Seller shall promptly remit such amount to Buyer.

        2.5.    Records Retention.    From and after the Closing, Buyer shall be
entitled to obtain and retain indefinitely copies of all books, documents, data
and records related to regulatory information and documentation of the Products,
the Licenses and Permits, all dossiers and correspondence, testing and clinical
data and other data and information related to the Products.

        2.6.    Other Agreements.    Subject to the terms and conditions
contained herein, at the Closing, Buyer and Seller shall enter into the License
Agreement for the license of the Licensed Intellectual Property, the Supply
Agreement, for the manufacture of the Products on an ongoing basis, and each of
the Other Agreements.


ARTICLE 3.

PURCHASE PRICE


        3.1.    Purchase Price.    The total purchase price for the sale of the
Purchased Assets and the license of the Licensed Intellectual Property shall be
an amount equal to the Altoprev Amount, plus the Fortamet Amount (the "Purchase
Price").

        3.1.1. The "Fortamet Amount" shall be equal to $50,000,000 and shall be
paid in full at the Closing.

        3.1.2. The "Altoprev Amount" shall be equal to $35,000,000, subject to
the adjustment and the payment terms provided in Section 3.2 below.

        3.1.3. The "Closing Payment" shall be an amount equal to the sum of
(x) the Fortamet Amount, plus (y) the Altoprev Amount, less (z) the Outstanding
Holdback Amount (as defined below) at the time of Closing.

        3.2.    Altoprev Holdback.    The Altoprev Amount shall be adjusted and
paid to Seller as follows:

        3.2.1. Holdback Amounts.  Subject to the payment obligations in
Section 3.2.2 below and the offsets and refunds in Section 3.2.3 below, Buyer
shall retain (the "Holdback Amount") the Altoprev Amount in the following
amounts for the specified dosages of Altoprev: (i) with respect to the 60
milligram Altoprev dosage, [xxxx]*; (ii) with respect to the 40 milligram
Altoprev dosage, [xxxx]*; and (iii) with respect to the 20 milligram Altoprev
dosage, [xxxx]*. The "Outstanding

7

--------------------------------------------------------------------------------



Holdback Amount" shall be equal to the Holdback Amount less any payments made by
Buyer to Seller pursuant to Section 3.2.2.

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        3.2.2. Holdback Release.

        (a)   Upon satisfaction of the Initial Trigger (as defined below) for
any Altoprev Product, Buyer shall promptly pay to Seller, in immediately
available funds, two-thirds of the Holdback Amount for such Altoprev Product.

        (b)   Upon satisfaction of the Safety Stock Trigger (as defined below)
for any Altoprev Product, Buyer shall promptly pay to Seller, in immediately
available funds, one-third of the Holdback Amount for such Altoprev Product.

        (c)   The "Initial Trigger" is deemed to occur when Seller has shipped
Products to Buyer in accordance with Schedule 3.2.2(c).

        (d)   The "Safety Stock Trigger" is deemed to occur when Seller has
shipped products to Buyer in accordance with Schedule 3.2.2(d).

        (e)   Any amounts paid by Buyer to Seller for the initial 30-day supply
(i.e. the second purchase order described on Schedule 3.2.2 (c)) of Altoprev
Products pursuant to the Supply Agreement (the "Supply Payments") contemplated
by subsection (c) above shall be credited against the first (and if necessary so
as to fully credit the Supply Payments, any subsequent) payment made to Seller
in connection with the Holdback Amount under this Section 3.2.2.

        (f)    Any Altoprev Products delivered to Buyer and which are to be
included in the determination of the "Initial Trigger" or "Safety Stock Trigger"
pursuant to this Section 3.2.2, in addition to being Conforming Product, shall:
(i) if such Product is delivered on or prior to [xxxx]*, have an expiration date
not earlier than [xxxx]* from the date such Product is shipped, and (ii) if such
Product is shipped subsequent to [xxxx]*, have an expiration date not earlier
than [xxxx]* from the date such Product is shipped.

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        3.2.3. Offsets and Refunds.

        (a)   If at any time after [xxxx]*, an Altoprev Product is Out of Stock
for a period of [xxxx]*, then the Holdback Amount for such Altoprev Product
shall be reduced by [xxxx]*. Such reduction shall be applied first to any
portion of the Holdback Amount for such Altoprev Product that has not been paid
and any excess will be promptly refunded by Seller to Buyer from the portion of
such Holdback Amount that Buyer has paid Seller. The [xxxx]* reduction or refund
in this Section 3.2.3(a) shall be referred to herein as the "[xxxx]*".

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        (b)   In addition to the payments and/or reductions made pursuant to
Section 3.2.3(a) above, if at any time after [xxxx]*, an Altoprev Product is Out
of Stock for [xxxx]*, then the Holdback Amount for such Altoprev Product
(unadjusted for and in addition to any reduction pursuant to subsection
(a) above) shall be reduced by [xxxx]*. Such reduction shall be applied first to
any portion of the Holdback Amount for such Altoprev Product that has not been
paid and any excess will be refunded by Seller to Buyer from the portion of such
Holdback Amount that Buyer has

8

--------------------------------------------------------------------------------



paid Seller. The [xxxx]* reduction or refund in this Section 3.2.3(b) shall be
referred to herein as the "[xxxx]*".

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        (c)   In addition to the payments and/or reductions made pursuant to
Sections 3.2.3(a) and (b) above, if at any time after [xxxx]*, any Altoprev
Product is Out of Stock for [xxxx]*, then the Holdback Amount for such Altoprev
Product (unadjusted for and in addition to any reduction pursuant to subsections
(a) and (b) above) shall be reduced by [xxxx]* Such reduction shall be applied
first to any portion of the Holdback Amount for such Altoprev Product that has
not been paid and any excess will be refunded by Seller to Buyer from the
portion of such Holdback Amount that Buyer has paid Seller. The [xxxx]*
reduction or refund in this Section 3.2.3(c) shall be referred to herein as the
"[xxxx]*".

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        (d)   In no event shall Seller be obligated to pay to Buyer under this
Section 3.2.3 more than the Holdback Amount actually received by Seller (taking
into account the reduction for the Supply Amounts) and, with respect to each
Altoprev Product, more than such Altoprev Product's allocated portion of the
Holdback Amount.

        (e)   Notwithstanding anything to the contrary herein, each of the
[xxxx]* in Sections 3.2.3(a), (b) and (c), respectively, shall be reduced pro
rata on a daily basis over the [xxxx]* period beginning on [xxxx]*.

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        (f)    For the purposes of this Section 3.2.3, "Out of Stock" means with
respect to a particular Altoprev Product that the top three wholesalers
(currently AmeriSourceBergen, Cardinal Health and McKesson) on average have less
than two weeks of such Altoprev Product in remaining inventory (based on the
average demand for the prior four weeks according to Buyer's EDI feed data),
provided, that such Altoprev Product will not be deemed to be Out of Stock when
such shortfall is the result of (i) sales by the three (3) major wholesalers
measured over the previous [xxxx]* (the "Base Period") in excess of [xxxx]* of
sales by such wholesalers for [xxxx]* immediately preceding the Base Period
according to Buyer's EDI feed data from the wholesalers, (ii) the failure of
Buyer to order sufficient Altoprev Products, or (iii) the failure of Buyer to
deliver Altoprev Products received from Seller to its wholesalers. Buyer shall
provide Seller weekly reports setting forth the calculation pursuant this
paragraph (f) and the corresponding data (in written form) received from the
wholesalers as described above.

--------------------------------------------------------------------------------

*filed under application for confidential treatment

        (g)   This Section 3.2 contains Buyer's sole and exclusive remedy to the
extent relating to any failure to manufacture or supply Altroprev Products
during the [xxxx]* following Closing. Buyer understands and acknowledges that
the Seller Entities have made no representations or warranty as to their ability
to manufacture Altroprev Products.

--------------------------------------------------------------------------------

*filed under application for confidential treatment


        3.3.    Consistent Treatment.    The parties will (a) allocate the
Purchase Price among the Purchased Assets and the other property licensed
pursuant to the License Agreement in accordance with an allocation reasonably
agreed to by Buyer and the Seller Entities, (b) treat and report the
transactions contemplated by this Agreement in all respects consistently for
purposes of any Tax or Tax Return, and (c) not take any action inconsistent with
such obligation.

9

--------------------------------------------------------------------------------



        3.4.    Royalty Payments.    Buyer shall also pay to Seller royalties
(the "Royalties") on a quarterly basis on Net Sales of Fortamet and Altoprev
determined as follows:

        3.4.1. Buyer shall pay to Andrx a monthly royalty of 8% of Net Sales of
Fortamet in each country worldwide until the occurrence of the first commercial
sale of a Fortamet Generic Product in such country upon which case the monthly
royalty shall become $0.00.

        3.4.2. Buyer shall pay Andrx monthly royalty of 15% Net Sales of
Altoprev in each country worldwide until the occurrence of the first commercial
sale of an Altoprev Generic Product in such country upon which case the monthly
royalty shall become $0.00.

        3.4.3. Within fifteen (15) days after the end of each month, Buyer shall
deliver to Andrx a Royalty Report of Net Sales for such month and, within thirty
(30) days after the end of each calendar quarter, shall make the payment of the
applicable Royalties for such quarter.

        3.4.4. Buyer agrees to keep full and accurate records and supporting
documentation regarding its Net Sales for five (5) years from the end of the
month in which the sales were invoiced.

        3.4.5. No more than twice each calendar year during the term for which
Royalty Payments are due and for two years thereafter, upon the written request
of Seller, and with not less than ten (10) days written notice, Buyer shall
permit, at Seller's expense, Seller and/or its accountant or other
representative to have access during normal business hours to such records of
Buyer as may be reasonably necessary to verify the accuracy of the Royalty
payments to Seller. If Seller disagrees with any calculation of the Royalty set
forth in any Royalty Report, then the parties will meet and reasonably negotiate
with respect to such disagreement. If the parties are unable to resolve such
disagreement, either party may engage an Independent Accounting Firm to finally
determine the amount the Royalty in dispute. The Independent Accounting Firm
shall be directed to provide the parties with a written report stating whether
and to what extent and underpayment was made and a summary of their calculations
within forty-five (45) days of their engagement.

        3.4.6. If the Independent Accounting Firm concludes that an underpayment
was made, then the Buyer shall pay the amount due, plus interest thereon at the
Prime Rate, within ten (10) days of the day the Independent Account Firm's
written report is delivered to the parties. The Independent Accounting Firm's
determination shall be final and binding upon the parties. Buyer shall pay the
fees and expenses charged by the Independent Accounting Firm if the Independent
Accounting Firm determines that Buyer has underpaid Seller by more than 5% of
amounts owed; otherwise, Seller shall pay the fees and expenses charged by the
Independent Accounting Firm.

        3.5.    Manner of Payments.    All sums due under this Agreement shall
be payable in United States dollars by bank wire transfer of immediately
available finds to such bank account(s) as Seller shall designate. If Buyer
shall fail to make a timely payment pursuant to this Agreement, interest shall
accrue on the past due amount at an annual rate equal to the Prime Rate,
effective from the date such payment is due for the first thirty (30) days
during which such payment is delinquent, and then at an annual rate equal to the
Prime Rate +2% thereafter until paid in full, calculated through and including
the date of payment on the basis of 360-day years.


ARTICLE 4.

CLOSING


        4.1.    Closing Date.    The Closing hereunder shall take place at the
office of Seller, at 12:00 noon local time upon the later of: (i) March 31, 2005
or (ii) three days after approval under the HSR Act or termination of any
applicable waiting period thereunder (as the case may be), or at such other
place, time and date as Seller and Buyer may agree (any such date, the "Closing
Date").

10

--------------------------------------------------------------------------------



        4.2.    Transactions at Closing.    At the Closing, subject to the terms
and conditions hereof:

        4.2.1. Transfer of Assets.  Seller shall: (i) transfer and convey or
cause to be transferred and conveyed to Buyer all of the Purchased Assets,
(ii) license to Buyer all of the Licensed Intellectual Property, (iii) deliver
to Buyer the Other Agreements to which it is a party, and (iv) deliver to Buyer
the certificates required by Sections 8.2.1 and 8.2.2.

        4.2.2. Payment of Purchase Price and Assumption of Assumed
Liabilities.  In consideration for the transfer of the Purchased Assets, and the
license of the Licensed Intellectual Property, Buyer shall (i) pay to Seller the
Closing Payment by electronic bank transfer in immediately available funds
directly to the accounts specified by Seller, (ii) deliver to Seller the Other
Agreements to which it is a party, and (iii) assume the Assumed Liabilities. In
addition, Buyer shall deliver the certificates required by Sections 8.1.1 and
8.1.2.


ARTICLE 5.

REPRESENTATIONS AND WARRANTIES OF THE SELLER ENTITIES


        Each Seller Entity, jointly and severally, represents and warrants to
Buyer on the date hereof and on and as of the Closing Date, in each case as
though the Closing Date were substituted for the date of this Agreement, that,
except as set forth on the Disclosure Schedule:

        5.1.    Organization.    Each Seller Entity is an entity duly organized
and validly existing in good standing under the laws of its jurisdiction of
organization, duly qualified to transact business as a foreign entity in such
jurisdictions where the nature of the Seller Product Lines makes such
qualification necessary, except as to jurisdictions where the failure to qualify
would not reasonably be expected to have a Material Adverse Effect and with all
requisite corporate power and authority to own, lease and operate the business
relating to the Seller Product Lines as now being conducted.

        5.2.    Due Authorization.    Each Seller Entity has full corporate,
limited liability company or other entity power (as the case may be) and
authority to execute, deliver and perform this Agreement and the Other
Agreements to which it is a party, and the execution and delivery of this
Agreement and the Other Agreements to which it is a party and the performance of
all obligations hereunder and thereunder has been duly authorized by the
applicable Seller Entity. The signing, delivery and performance of this
Agreement and the Other Agreements to which it is a party by each Seller Entity
is not prohibited or limited by, and will not result in the breach of or a
default under, any provision of the charter, bylaws or other organizational
documents of the applicable Seller Entity, or of any material agreement or
instrument binding on the applicable Seller Entity (subject to obtaining
consents to assign any Assumed Contract), or of any applicable order, writ,
injunction or decree of any court or governmental instrumentality. This
Agreement has been, and on the Closing Date the Other Agreements to which it is
a party will have been, duly executed and delivered by each Seller Entity and
constitutes, or, in the case of the Other Agreements to which it is a party will
constitute, the legal, valid and binding obligation of each Seller Entity,
enforceable against each Seller Entity in accordance with their respective terms
except as enforceability may be limited or affected by the principles and laws
of equity or applicable bankruptcy, insolvency, moratorium, reorganization or
other laws of general application relating to or affecting creditors' rights
generally.

        5.3.    Title and Inventory.    

        5.3.1. Subject to obtaining any consents listed on Schedule 5.8:
(i) upon delivery to Buyer of the Assignment and Assumption Agreement, Buyer
will receive legal and beneficial title of each Seller Entity to all of the
Purchased Assets, free and clear of all liens and encumbrances, and (ii) upon
delivery to Buyer of the License Agreement, Buyer will receive a valid and
enforceable license (except as enforceability may be limited or affected by the
principles and laws of equity or applicable bankruptcy, insolvency, moratorium,
reorganization or other laws of general application

11

--------------------------------------------------------------------------------



relating to or affecting creditors' rights generally) to the Licensed
Intellectual Property, pursuant to the terms of the License Agreement, free and
clear of all liens, encumbrances, sublicenses, licenses and rights granted to
third parties (other than as provided in the Takeda Arrangement or with respect
to the Alzheimer's Field of Use).

        5.3.2. All items included in the Inventories consist of finished goods
manufactured, packaged and stored in accordance with all Manufacturing
Requirements. All items included in the Inventories are Conforming Products. The
Inventory expiration date for each of the Inventory lots included in the
Purchased Assets is, together with a true and accurate schedule of such
Inventory, set forth on Schedule 2.1(d).

        5.4.    Certain Financial Information; Customers.    

        5.4.1. Seller has provided to Buyer, prior to the date hereof, certain
historical financial information (and excluding any projections) about the
Seller and the financial history of the Seller as it relates to the Products as
set forth on Schedule 5.4.1 (the "Financial Information"). The Financial
Information is complete in all material respects and fairly and accurately
reflects the financial results of the Products. The Financial Information was
prepared based on the books and records of the Seller Entities, consistent with
their prior practices and is included in the consolidated financials results of
Andrx Corporation.

        5.4.2. Schedule 5.4.2 lists the trade level customers (i.e., mass
merchandisers, wholesalers and warehousing chains) of the Seller Product Lines
accounting for at least 90% of the revenues attributable to the Products for the
two most recent fiscal years ("Customers") and sets forth opposite the name of
each such Customer the gross sales revenues attributable to such Customer. The
schedule also lists any additional current customers that Seller anticipates
will account for material Product revenues in the current fiscal year and is
included in the consolidated financial results of Andrx Corporation.

        5.5.    Certain Contracts.    The Seller Entities have previously made
available to Buyer true and correct copies of all Assumed Contracts together
with all amendments, waivers or changes in respect thereof. Each Assumed
Contract is legal, valid, binding upon and enforceable against the Seller party
thereto and, to Seller's Knowledge, the other party (subject to bankruptcy laws
and general principles of equity), is in full force and effect and is not in
default. Seller has provided Buyer with a true and correct copy of each of the
Takeda Arrangement and the Sandoz Agreement, in each case as amended through the
date hereof, and such agreements remain in effect expressly on the terms and
conditions set forth therein.

        5.6.    Trademark Rights.    The Trademark Rights are owned free and
clear of all liens or encumbrances. Except as set forth on Schedule 5.6, the
Trademark Rights have not been and are not the subject of any pending adverse
claim, or any threatened litigation or claim of infringement.

        5.7.    Litigation and Legal Proceedings.    Schedule 5.7 sets forth a
list of all litigation, proceedings, actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, or demands pending or, to each
Seller's Knowledge, threatened by or against the Seller Entities, in each case
relating to the Seller Product Lines.

        5.8.    Consents.    Except for filings required by the HSR Act, no
notice to, filing with, authorization of, exemption by, or consent of, any
Person or public or governmental authority is required for any Seller Entity to
consummate the transactions contemplated hereby. Schedule 5.8 will be updated at
the Closing to reflect any consents required for the assignment of any Assumed
Contracts entered into after the date of this Agreement.

        5.9.    Product Liability.    Except as set forth on Schedule 5.9, no
Person has asserted any Product Liability Claim against any Seller Entity with
respect to the Seller Product Lines and, to Seller's

12

--------------------------------------------------------------------------------




Knowledge, no such claims are threatened. Schedule 5.9 sets forth the pending,
adjudicated and settled product liability and third party personal injury claims
with respect to the Seller Product Lines.

        5.10.    Regulatory Matters.    

        5.10.1. Except where noncompliance would not result in a Material
Adverse Effect, (i) the Seller Entities are in compliance with all Laws with
respect to the manufacture, sale, labeling, storing, testing, distribution,
promotion and marketing of the Products, and (ii) the Seller Entities have all
permits, approvals, registrations, licenses or the like necessary pursuant to
the requirements of any Governmental or Regulatory Authority having jurisdiction
over Seller Entities to conduct their business and relating to the manufacture,
sale, labeling, storing, testing, distribution, promotion and marketing of the
Products. Seller Entities have previously delivered or made available to Buyer
an index of all applications, approvals, registrations, licenses or the like
obtained by Seller Entities from any Governmental or Regulatory Authority.

        5.10.2. Seller Entities have made available to Buyer all written
communications and oral communications to the extent reduced to written or other
tangible form between any Seller and any Governmental or Regulatory Authority
from the date each NDA was initially filed through the date hereof with respect
to the Product Lines.

        5.10.3. Seller Entities have not made any material false statements on,
or omissions from, the applications, approvals, reports and other submissions to
any Governmental or Regulatory Authority prepared or maintained to comply with
the requirements thereof relating to the Products.

        5.10.4. Seller Entities have not received any notification, written or
oral, that remains unresolved, from any Governmental or Regulatory Authority
indicating that any Products are misbranded or adulterated as defined in the
U.S. Food, Drug & Cosmetic Act, 21 U.S.C. 321, et seq., as amended, and the
rules and regulations promulgated thereunder or any similar law.

        5.10.5. No Products have been recalled, suspended or discontinued as a
result of any action by any Governmental or Regulatory Authority or, to the
Knowledge of Seller Entities, any licensee, distributor or marketer of the
Products.

        5.11.    Events Subsequent to Most Recent Fiscal Year End.    Except as
set forth in the Disclosure Schedule, since the most recent fiscal year end of
Seller:

        5.11.1. Seller Entities have not issued an invoice to any third party
prior to the delivery of the Products to which such invoice relates;

        5.11.2. Seller Entities have not transferred, assigned, or granted any
license or sublicense of any rights under or with respect to any Licensed
Intellectual Property;

        5.11.3. Seller Entities have not failed to take any action necessary to
maintain, renew, or protect any patents included in the Licensed Intellectual
Property;

        5.11.4. There has not been any material change in the pricing policies
used by Seller relating to its business related to the Products; and

        5.11.5. Seller has not committed to do any of the foregoing.

        5.12.    Undisclosed Liabilities.    To each Seller's knowledge, Seller
Entities do not have any liability relating to the business of the Seller
Product Lines or the Purchased Assets for which Buyer will become liable as a
result of the transactions contemplated hereby other than the Assumed
Liabilities.

13

--------------------------------------------------------------------------------



        5.13.    Intellectual Property.    

        5.13.1. Seller Entities own all right, title and interest in and to, or
have the present and valid right pursuant to an effective contract, to use all
Intellectual Property necessary to make, use and sell the Products in accordance
with the current operation of the business relating thereto. The Intellectual
Property purchased pursuant to this Agreement and licensed pursuant to the
License Agreement (collectively, the "Business Intellectual Property"), together
with the Manufacturing Intellectual Property (as defined in the Supply
Agreement) constitutes all of the Intellectual Property necessary to the
manufacture, sale, labeling, storing, testing, distribution, promotion and
marketing of the Products as currently conducted by the Seller Entities. Each
item of Business Intellectual Property that is licensed pursuant to the License
Agreement will be available for use by Buyer on the terms of the License
Agreement, immediately subsequent to the Closing. The conduct of the business of
Seller with respect to the Products has not infringed and, to the Knowledge of
Seller, as of the Closing Date, will not infringe any Intellectual Property
rights (which, with respect to patents, shall only include currently issued
patents) of any third parties, and Seller has received no charge, complaint,
claim, demand, or notice alleging any such infringement. To Seller's Knowledge
there is no pending paragraph IV certification under the Drug Price Competition
and Patent Term Restoration Act (Hatch-Waxman Act) applicable to the Products or
any generic manufacturer presently manufacturing a Fortamet Generic Product or
Altoprev Generic Product.

        5.13.2. Schedule 5.13.2 identifies (A) each patent or registration which
has been issued to Seller Entities with respect to any of the Business
Intellectual Property and each pending patent application or application for
registration which Seller Entities have made with respect to any of the Business
Intellectual Property (collectively, the "Registered Business Intellectual
Property"), and (B) each license, sublicense, agreement, or other permission
which Seller Entities have granted to any third party with respect to any of the
Business Intellectual property (together with any exceptions). Seller Entities
have made available to Buyer correct and complete copies of all such patents,
registrations, applications, licenses, sublicenses, agreements, and permissions
(as amended to date). With respect to each item of Registered Business
Intellectual Property:

        (a)   Seller Entities owns and possess all right, title, and interest in
and to the item, free and clear of any lien, encumbrance, license, third party
right or other restriction or limitation regarding use or disclosure;

        (b)   the item is not subject to any outstanding injunction, judgment,
order, decree, ruling, or charge;

        (c)   each such item is valid and enforceable and no action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand is
pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and

        (d)   no loss or expiration of the item is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by Seller Entities,
including without limitation, a failure by Seller Entities to pay any required
maintenance fees).

        5.13.3. Seller Entities do not license any Intellectual Property that
any third party owns which Seller Entities utilizes to make, use or sell the
Seller Product Lines.

        5.14.    No Broker.    Except as set forth on Schedule 5.14, Seller has
not engaged any broker or any other Person who would be entitled to any
brokerage fee or commission from Buyer in respect of the execution and delivery
of this Agreement, the Other Agreements, or the consummation of the transactions
contemplated hereby and thereby.

14

--------------------------------------------------------------------------------



BUYER IS ACQUIRING THE PURCHASED ASSETS AND ENTERING INTO OTHER TRANSACTIONS
CONTEMPLATED HEREBY WITHOUT ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY,
FITNESS FOR ANY PARTICULAR PURPOSE, OR ANY OTHER IMPLIED WARRANTIES WHATSOEVER.
BUYER ACKNOWLEDGES AND AGREES THAT NO SELLER ENTITY, IT AFFILIATES NOR ANY OF
THEIR REPRESENTATIVES HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED THAT IS NOT EXPLICITLY SET FORTH IN THE AGREEMENT AND THE OTHER
AGREEMENTS.


ARTICLE 6.

REPRESENTATIONS AND WARRANTIES OF BUYER


        Buyer represents and warrants to the Seller Entities as follows:

        6.1.    Organization.    Buyer is a corporation duly organized and
validly existing in good standing under the Laws of the State of Delaware, duly
qualified to transact business as a foreign corporation in all jurisdictions
except where the failure to be so qualified would not reasonably be expected to
have a material adverse effect on Buyer, and with all requisite corporate power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted.

        6.2.    Due Authorization.    Buyer has full corporate power and
authority to execute, deliver and perform this Agreement and the Other
Agreements to which it is a party and the execution and delivery of this
Agreement and the Other Agreements to which it is a party and the performance of
all obligations hereunder and thereunder has been duly authorized by Buyer. The
signing, delivery and performance of this Agreement and the Other Agreements to
which it is a party by Buyer is not prohibited or limited by, and will not
result in the breach of or a default under, any provision of the Certificate of
Incorporation or By-Laws of Buyer or of any order, writ, injunction or decree of
any court or governmental instrumentality. This Agreement has been, and on the
Closing Date and the Other Agreements to which it is a party will have been,
duly executed and delivered by Buyer and constitutes, or, in the case of the
Other Agreements to which it is a party will constitute, the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms except as enforceability may be limited or affected by the
principles and Laws of equity or applicable bankruptcy, insolvency, moratorium,
reorganization or other Laws of general application relating to or affecting
creditors' rights generally.

        6.3.    Consents.    Except as required by the HSR Act, no notice to,
filing with, authorization of, exemption by, or consent of, any Person or public
or governmental authority is required for Buyer to consummate the transactions
contemplated hereby.

        6.4.    Litigation.    There is no litigation, proceeding or claim
pending or, to the knowledge of Buyer, threatened relating to or affecting
Buyer's ability to purchase or operate the Purchased Assets or assume the
Assumed Liabilities relating thereto.

        6.5.    No Contemplated Sales.    Neither Buyer nor any Affiliate or
representative of Buyer has any agreements as of the date hereof relating to the
sale or other disposition of all or substantially all of the Purchased Assets
following the Closing, other than in the ordinary course of business.

        6.6.    No Broker.    Buyer has not engaged any broker or any other
Person who would be entitled to any brokerage fee or commission from any Seller
Entity in respect of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.

        6.7.    Sufficient Funds.    Buyer has sufficient funds available to
affect the purchase and license by Buyer hereunder.

        6.8.    Marketing Plan.    Attached as Schedule 6.8 is Buyer's business
plan (the "Business Plan") for the Seller Product Lines, including but not
limited to Buyer's marketing/sales plan, production plan, launch plan samples
and product plan.

15

--------------------------------------------------------------------------------






ARTICLE 7.

PRE-CLOSING COVENANTS OF SELLER AND BUYER


        7.1.    Corporate and Other Actions.    Each of Seller and Buyer shall
take all necessary corporate action required to fulfill its obligations under
this Agreement and the Other Agreements and the transactions contemplated hereby
and thereby.

        7.2.    Consents and Approvals.    Each of Seller and Buyer shall use
its commercially reasonable efforts to obtain all necessary consents and
approvals to the performance of its obligations under this Agreement and the
Other Agreements and the transactions contemplated hereby and thereby. Each of
Seller and Buyer shall make all filings, applications, statements and reports to
all Federal or state government agencies or entities which are required to be
made prior to the Closing Date by or on behalf of Seller or Buyer pursuant to
any applicable statute, rule or regulation in connection with this Agreement and
the Other Agreements and the transactions contemplated hereby and thereby.

        7.3.    Competition Law Filings.    Each of Buyer and Seller shall
promptly prepare and file (a) the notification and report form required under
the HSR Act, and regulations promulgated thereunder, if applicable, and any
further filings pursuant thereto as may be necessary and (b) under other filings
required under any other applicable competition Laws.

        7.4.    Access to Information.    Seller will permit representatives of
Buyer from and after the date hereof up to the Closing Date to have access at
all reasonable times to the books, accounts, and records pertaining to the
Purchased Assets, and will furnish Buyer with such financial and operating data
concerning the Purchased Assets as Buyer shall from time to time reasonably
request, subject to the confidentiality restrictions contained in this Agreement
and in the Confidentiality Agreement.

        7.5.    Operations of the Business prior to Closing.    Subsequent to
the date hereof and prior to the Closing Date, Seller will continue to conduct
the business of the Seller Product Lines in substantially the same manner as
heretofore conducted and engage in business in the usual and normal course.
Without limiting the generality of the foregoing, Schedule 7.5 shall apply as
specified therein for excessive sales of Fortamet between signing and Closing.

        7.6.    Notification of Customers.    Buyer shall notify the customers
of the Products that (i) Buyer has acquired, and Seller Entities have
transferred, the right to distribute, promote, market, use and sell the
Products, and (ii) that all customer orders for Products received by Seller
Entities but not fulfilled as of the Closing Date will be transferred to Buyer
and that customers shall thereafter remit order payments for Products sold after
Closing to Buyer. Seller shall provide Buyer at the Closing with all purchase
orders, sales orders and other similar agreements for the purchase of Products
that have been entered into by the Seller Entities after the date of this
Agreement and prior to the Closing Date, including those which would otherwise
have been required to be listed on Schedule 2.3.1. Following Closing, Seller
Entities shall transfer to Buyer any customer order for the Products that Seller
Entities or any of their Affiliates receives promptly after receipt of such
order.

        7.7.    Notice of Developments.    Each party shall give prompt written
notice to the other party of any development causing any of its or their own
representations and warranties in Article 5 and Article 6 above to become untrue
or incomplete. No disclosure by any party pursuant to this Section 7.7 shall be
deemed to amend or supplement the Disclosure Schedule for purposes of
determining whether the representations and warranties herein have been breached
when determining compliance with the Closing conditions in Article 8. All
disclosures by any party pursuant to this Section 7.7 shall be deemed to amend
and supplement the Disclosure Schedule when determining whether a party is
entitled to indemnification pursuant to Article 10 (as if such disclosure had
been included in the Disclosure Schedule on the date hereof).

16

--------------------------------------------------------------------------------





ARTICLE 8.

CONDITIONS


        8.1.    Conditions to Obligations of Seller.    The obligations of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to fulfillment at or prior to Closing of the following conditions (any
one or more of which may be waived in whole or in part by Seller):

        8.1.1. Performance of Agreements and Conditions.  All agreements and
conditions to be performed and satisfied by Buyer hereunder on or prior to the
Closing Date shall have been duly performed and satisfied in all material
respects, and there shall be delivered to Seller on the Closing Date a
certificate, in form and substance reasonably satisfactory to Seller and its
counsel, duly signed by an officer of Buyer, to that effect.

        8.1.2. Representations and Warranties True.  The representations and
warranties of Buyer contained in this Agreement shall be true in all material
respects, except for such representations and warranties of Buyer contained in
this Agreement as are qualified by reference to materiality, in which case such
representations and warranties shall be true and correct in all respects on and
as of the Closing Date, with the same effect as though made on and as of the
Closing Date, and there shall be delivered to Seller on the Closing Date a
certificate, in form and substance reasonably satisfactory to Seller and its
counsel duly signed by an officer of Buyer, to that effect.

        8.1.3. Payment of Purchase Price.  Buyer shall have paid the Closing
Payment and assumed the Assumed Liabilities as provided in Section 4.2.2.

        8.1.4. Consents.  The parties shall have received (a) all material
governmental consents and approvals necessary to consummate the transactions
contemplated by this Agreement, including, without limitation, the expiration or
termination of any applicable waiting period under the HSR Act without action by
the Justice Department or the Federal Trade Commission to prevent consummation
of this Agreement and (b) the additional consents set forth on Schedule 8.1.4
attached hereto.

        8.1.5. No Court Order.  No court order shall have been entered in any
action or proceeding instituted by any party which enjoins, restrains, or
prohibits this Agreement or the complete consummation of the transactions as
contemplated by this Agreement.

        8.2.    Conditions to Obligations of Buyer.    The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to fulfillment at or prior to the Closing of the following conditions (any one
or more of which may be waived in whole or in part by Buyer):

        8.2.1. Performance of Agreements and Covenants.  Except where failure to
perform or satisfy any agreement or condition would not have a Material Adverse
Effect, all agreements and conditions to be performed and satisfied by Seller
Entities hereunder on or prior to the Closing Date shall have been duly
performed and satisfied in all respects and there shall be delivered by Seller
Entities on the Closing Date a certificate, in form and substance reasonably
satisfactory to Buyer and its counsel, duly signed by an officer of Seller
Entities, to that effect.

        8.2.2. Representations and Warranties True.  The representations and
warranties of Seller Entities contained in this Agreement shall be true and
correct in all material respects, except for such representations and warranties
of Seller Entities contained in this Agreement as are qualified by reference to
materiality, in which case such representations and warranties shall be true and
correct in all respects on and as of the Closing Date with the same effect as
though made on and as of the Closing Date and there shall be delivered by Seller
Entities on the Closing Date a certificate, in form and substance reasonably
satisfactory to Buyer and its counsel, duly signed by an officer of Seller
Entities, to that effect.

17

--------------------------------------------------------------------------------






        8.2.3. Consents.  The parties shall have received all material
governmental consents and approvals necessary to consummate the transactions
contemplated by this Agreement and the Other Agreements, including, without
limitation, the expiration or termination of any applicable waiting period under
the HSR Act without action by the Justice Department or the Federal Trade
Commission to prevent consummation of this Agreement.

        8.2.4. No Court Order.  No court order shall have been entered in any
action or proceeding instituted by any party which enjoins, restrains, or
prohibits this Agreement or the complete consummation of the transactions as
contemplated by this Agreement or the Other Agreements.

        8.2.5. Generic Product.  If prior to closing (i) Seller receives notice
with respect to either Product that a third party has filed an Abbreviated New
Drug Application with the Food and Drug Administration, together with a
certification under Section 505(b)(2)(A)(iv) of the Federal Food and Drug and
Cosmetic Act, as amended (the "FFDC Act"), and (ii) Seller has not instituted a
responsive action under the FFDC Act, and (iii) the time period to institute
such an action has expired, then Buyer shall not be required to close and may
terminate this Agreement with no further liability. To the extent Seller has
instituted an action as described above, following Closing, Buyer shall
indemnify and hold harmless Seller for any and all damages, losses, costs and
expenses (including reasonable attorneys' fees) incurred, directly or
indirectly, by Seller resulting from any such action.


ARTICLE 9.

POST-CLOSING COVENANTS


        9.1.    Retained Products; Non-Competition.    

        9.1.1. Generic.  Seller retains the exclusive rights to manufacture,
market, sell, and distribute the Products as an authorized Altoprev Generic
Product or Fortamet Generic Product in any country in the world, provided such
Product is not sold without Purchaser's consent prior to the launch of an
Altoprev Generic Product or Fortamet Generic Product, as applicable, by any
other Person in the relevant country. Following Closing, Buyer shall not, and
shall not directly or indirectly authorize or assist any Person other than
Seller to, develop, manufacture, market or sell any non-branded or generic
version of Fortamet or Altoprev. Seller shall not, and shall not directly or
indirectly, authorize or assist any Person other than Buyer, to file an ANDA for
the approval of an Altoprev Generic Product or a Fortamet Generic Product
without Buyer's prior written consent, which may be withheld in Buyer's sole
discretion. Upon the first to occur of: (i) the consent of Buyer to introduce an
Altroprev Generic Product or Fortamet Generic Product, as applicable, or
(ii) the launch by a third party of an Altoprev Generic Product or Fortamet
Generic Product, then Seller will have the right to sell the applicable generic
product in the same dosages as marketed by the third party, under a generic
label, pursuant to the financial terms and conditions set forth in
Schedule 9.1.1 in the relevant country.

        9.1.2. Right of First Negotiation.  In the event that Seller elects to
develop any new branded metformin product in a greater than a 1000mg dosage,
then Buyer shall have a right of first negotiation to enter into an agreement
with Seller (a "Development Agreement") for the development, submission of a new
NDA, manufacture, marketing and sale of such product. Seller shall be entitled
to enter into a Development Agreement with another party if the Buyer and Seller
do not agree after good faith negotiations on terms for a Development Agreement
within 45 days of the commencement of negotiations.

        9.1.3. Over the Counter.  In the event that either Product is approved
for over the counter sale, Seller will have the right to commercialize an over
the counter version of such Product, subject to agreement between the parties as
to the commercialization terms.

18

--------------------------------------------------------------------------------






        9.1.4. Extensions.  If requested by Buyer, Seller will reasonably
consider developing and/or manufacturing extension products to either of the
Products, excluding products covered by the Takeda Arrangement and products
within the Alzheimer Field of Use but including other potential combination
products. Seller will in no event have any liability for failure to agree to
develop or manufacture any extension product.

        9.1.5. Fortamet.  Notwithstanding anything herein to the contrary, Buyer
acknowledges that the Seller Entities retain all rights to develop, manufacture,
market and sell products pursuant to the Takeda Arrangement, including products
that involve the combination of Fortamet with glitazone, glitazaar compounds and
other insulin sensitizers ("Compound Products"). Following Closing, Buyer shall
not, and shall not directly or indirectly authorize or assist any Person other
than Seller to, develop, manufacture, market or sell any product that involves
the combination of Fortamet with a glitazone or glitazaar compound or any other
insulin sensitizer.

        9.1.6. Regulatory Information.  The Buyer hereby acknowledges the Seller
Entities retain ownership of, as well as the right to rely on, reference, copy
and use the Regulatory Information and Buyer shall reasonably cooperate with
Seller for the purpose of obtaining governmental approvals anywhere in the world
(i) with respect to Fortamet as necessary or desirable for the manufacture,
marketing or sale of Compound Products, (ii) with respect to Compound Products,
(iii) with respect to the development, manufacture, marketing and sale of
Authorized Generics and (iv) with respect to the development, manufacture,
marketing and sale of OTC Products. Notwithstanding the foregoing, in the event
Seller registers a Product for sale outside of the United States, Buyer shall
retain the exclusive right to market such Product in such country.

        9.1.7. Branded Products.  For a period beginning on the date hereof and
ending on the earlier of (i) ten (10) years following Closing and (ii) the
expiration of the patents included in Licensed Intellectual Property applicable
to the relevant Product, the Seller Entities shall not, and shall not directly
or indirectly authorize or assist any Person other than Buyer to, develop or
manufacture any prescription branded lovastatin or metformin product, as
applicable. Notwithstanding the foregoing, upon a Change of Control, this
Section 9.1.7 shall: (i) if such acquiring entity was engaged in the bona fide
development or sale of branded lovastatin products prior to the Company entering
into the Agreement resulting in the Change of Control, terminate as to branded
lovastatin products, and (ii) if such acquiring entity was engaged in the bona
fide development or sale of branded metformin products prior to Company's
entering into the Agreement resulting in the Change of Control, terminate as to
branded metformin products. If such acquiring entity was engaged neither in the
bona fide development or sale of branded lovastatin products or metformin
products, this provision shall remain in full force and effect.

        9.1.8. Invalidity of Unenforceability.  If the final judgment of a court
of competent jurisdiction declares that any term or provision of this
Section 9.1 is invalid or unenforceable, the parties agree that the court making
the determination of invalidity or unenforceability shall have the power to
reduce the scope, duration, or area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
term within which the judgment may be appealable.

        9.2.    Availability of Records.    Buyer, on the one hand, and Seller
Entities, on the other hand, shall provide each other with such assistance as
may reasonably be requested by any of them in connection with the preparation of
any Tax Return, any audit or other examination by any taxing authority, or any
judicial or administrative proceedings relating to liability for taxes. The
party requesting assistance hereunder shall reimburse the party whose assistance
is requested for the reasonable out-of-pocket expenses incurred by it in
providing such assistance.

19

--------------------------------------------------------------------------------



        9.3.    Intellectual Property Matters.    

        (a)   Buyer shall not use or permit its distributors or any other Person
to use the name "Andrx", "Altocor" or any other corporate, trade or service
marks or names owned or used by Seller or its Affiliates, unless such marks or
names are specifically included in the Purchased Assets. Buyer admits the
validity of, and agrees not to challenge any of the trademarks, trade names or
service marks of Seller or its Affiliates. Buyer shall not use the name "Andrx"
or any other corporate, trade or service marks or names owned or used by Seller
or its Affiliates, or any part thereof, as part of its corporate name, nor use
any name or make confusingly similar to any trademarks, trade names or service
marks of Seller or its Affiliates.

        (b)   Seller shall not use or permit its distributors or any other
Person to use the name "Altoprev", "Fortamet" or any other corporate, trade or
service marks or names owned or used by Buyer or its Affiliates, except to the
extent contemplated by the Supply Agreement. Seller Entities admit the validity
of, and agree not to challenge any of the trademarks, trade names or service
marks of Buyer or its Affiliates.

        9.4.    Further Assurances.    Subject to the terms and conditions of
this Agreement, at any time or from time to time after the Closing, at either
party's request and without further consideration, the applicable party shall
execute and deliver to the requesting party such instruments and documents as
are reasonably required to evidence or make effective the transactions and
agreements contemplated hereby.

        9.5.    Remedies.    The parties agree and acknowledge that any breach
of this Article 9 will cause irreparable damage to the parties and upon breach
of this Article 9, the non-breaching party shall be entitled to injunctive
relief, specific performance or other equitable relief; provided, however, that,
this shall in no way limit any other remedies which the parties may have
(including, without limitation, the right to seek monetary damages).

        9.6.    Marketing of Products.    For a period of 12 months from the
Closing, Buyer shall comply with the marketing, detailing and reporting
obligations described in the Business Plan, provided that Buyer shall not have
any responsibility for noncompliance with the Business Plan to the extent
arising from (i) Seller's breach of any obligations under this Agreement or the
Other Agreements or (ii) any Force Majeure Event.

        9.7.    Takeda Amendment.    Seller shall not amend or permit the
amendment or modification of the Takeda Arrangment in a manner that would
adversely affect or otherwise diminish, directly or indirectly, the rights of
Buyer pursuant to this Agreement and the Other Agreements.

        9.8.    Litigation Support.    In the event and for so long as any party
actively is contesting or defending against any proceeding in connection with
(i) any transaction contemplated under this Agreement or any other transaction
document, or (ii) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction on or prior to the Closing Date involving the business, the other
Party will reasonably cooperate with the contesting or defending party and its
counsel in the contest or defense, make available its personnel, and provide
such testimony and access to its books and records as shall be reasonably
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending party (unless the contesting or defending
party is entitled to indemnification therefore under Article 10 below).

        9.9.    Employment of Select Employees by Buyer.    

        9.9.1. Buyer is not obligated to hire any employees of Seller Entities
but may interview select employees associated with the Products as expressly
permitted by Seller Entities ("Select Employees"). Buyer shall provide Seller
Entities at Closing with a list of Select Employees to

20

--------------------------------------------------------------------------------



whom it has made an offer of employment that has been accepted to be effective
on the closing Date (the "Hired Select Employees"). Effective immediately before
the Closing, Seller Entities will terminate the employment of all of the Hired
Select Employees.

        9.9.2. It is understood and agreed that Buyer has no obligation to
extend offers of employment with any fixed term or duration or upon any terms or
conditions other than those that Buyer may establish pursuant to individual
offers of employment, which may be "at-will." Nothing in this Agreement shall be
deemed to prevent or restrict in any way the right of Buyer to terminate,
reassign, promote or demote any of the Hired Select Employees after the Closing
or to change adversely or favorably the title, powers, duties, responsibilities,
functions, locations, salaries, other compensation or terms or conditions of
employment of such employees.

        9.9.3. The Confidentiality Agreement shall be deemed waived to the
extent necessary for Buyer to exercise its rights under this Section 9.9.

        9.10. Seller Entities shall be responsible for (i) the payment of all
wages and other remuneration due to Hired Select Employees with respect to their
services as employees of Seller Entities through the close of business on the
Closing Date; (ii) the payment of any termination or severance payments and the
provision of health plan continuation coverage in accordance with the
requirements of COBRA and Sections 601 through 608 of ERISA; and (iii) any and
all other payments to employees required by Law.


ARTICLE 10.

INDEMNIFICATION AND SURVIVAL


        10.1.    Indemnification by Seller Entities.    

        10.1.1. Seller Entities Indemnity.  To the extent set forth in this
Section 10.1, the Seller Entities shall, jointly and severally, defend,
indemnify and hold harmless Buyer and its officers, directors, employees, and
agents for all debts, obligations, monetary damages, fines, fees, penalties,
losses, costs, deficiencies sand expenses (including, without limitation,
reasonable attorneys' fees, but not including any loss of profits, diminution in
value, or indirect, special, exemplary, consequential, incidental or punitive
damages, except in the event of willful misconduct or fraud) (individually, a
"Loss" and collectively "Losses") which are caused by (i) any breach of any of
(x) the representations and warranties of Seller set forth in this Agreement, or
(y) the representations, warranties, covenants or agreements of Seller under the
Supply Agreement (other than Sections 2.4.1, 2.4.3, 2.4.6, 7.6 and 7.7), the
Quality Assurance Agreement or the License Agreement, (ii) any breach of the
covenants and agreements of Seller set forth in this Agreement, and (iii) the
Excluded Liabilities.

        10.1.2. Limitations on Seller's Indemnity.

        (a)   Seller Entities shall not be liable for a Loss covered under
Section 10.1.1(i) until the aggregate of all Losses for which Seller Entities
are liable are in excess of $1,000,000 (the "Basket"), in which event Buyer
shall be entitled to assert a claim for the amount of all Losses (including any
losses relating back to "dollar one" of such Losses) subject to the
indemnification limit set forth in Section 10.1.2(b).

        (b)   Seller Entities aggregate liability pursuant to Section 10.1.2(a)
above shall not exceed 25% of the sum of the Fortamet Amount plus the Altoprev
Amount actually paid (net of any amount required to be refunded pursuant to
Section 3.2.3), plus the cumulative amount of Royalties received by Seller (the
"Indemnity Cap").

21

--------------------------------------------------------------------------------






        (c)   The limitations set forth in subsections (a) and (b) of this
Section 10.1.2 shall not be applicable to any losses covered under
Section 10.1.1(ii) or (iii) above, or in the case of willful misconduct or
fraud.

        10.1.3. Buyer Notice of Claims.  Buyer shall promptly notify Seller in
writing of all matters which may give rise to the right to indemnification
hereunder. Buyer shall not admit any liability with respect to, or settle,
compromise or discharge any such matter covered by this Section 10.1 without
Seller's prior written consent (which will not be unreasonably withheld). Seller
shall have the right, with the consent of Buyer which shall not be unreasonably
withheld, to settle all indemnifiable matters related to claims by third parties
which are susceptible to being settled, and to defend (without the consent of
Buyer) through counsel of its own choosing, at its own expense, any action which
may be brought by a third party in connection therewith, provided, however, that
Buyer shall have the right to have its counsel participate in such defense at
its own expense, and provided, that it shall be deemed unreasonable to withhold
consent if: (i) there is no finding or admission of any violation of Law or any
violation of the rights of any Person, (ii) the sole relief provided is monetary
damages that are paid in full by the Seller, and (iii) Buyer shall have no
liability with respect to any compromise or settlement of such matter. Buyer and
Seller shall keep each other informed of all settlement negotiations with third
parties and of the progress of any litigation with third parties. Buyer and
Seller shall permit each other reasonable access to books and records and
otherwise cooperate with all reasonable requests of each other in connection
with any indemnifiable matter resulting from a claim by a third party.

        10.2.    Indemnification by Buyer.    Buyer agrees to indemnify and hold
harmless Seller for all Losses which are caused by (i) any breach of any of
(x) the representations and warranties of Buyer set forth in this Agreement, or
(y) the representations, warranties, covenants or agreements of Buyer under the
Supply Agreement, the Quality Assurance Agreement or the License Agreement,
(ii) any Buyer Product Liability Claims or (iii) any Assumed Liability.

        10.3.    Seller Notice of Claims.    Seller shall promptly notify Buyer
in writing of all matters which may give rise to the right to indemnification
hereunder. Seller shall not admit any liability with respect to, or settle,
compromise or discharge any such matter covered by this Section 10.3 without
Buyer's prior written consent (which will not be unreasonably withheld). Buyer
shall have the right, with the consent of Seller, which shall not be
unreasonably withheld, to settle all indemnifiable matters related to claims by
third parties which are susceptible to being settled, and to defend (without the
consent of Seller) through counsel of its own choosing, at its own expense, any
action which may be brought by a third party in connection therewith; provided,
however, that Seller shall have the right to have its counsel participate fully
in such defense at its own expense, and provided, that it shall be deemed
unreasonable to withhold consent if: (i) there is no finding or admission of any
violation of Law or any violation of the rights of any Person, (ii) the sole
relief provided is monetary damages that are paid in full by the Buyer, and
(iii) Seller shall have no liability with respect to any compromise or
settlement of such matter. Buyer and Seller shall keep each other informed of
all settlement negotiations with third parties. Buyer and Seller shall permit
each other reasonable access to books and records and otherwise cooperate with
all reasonable requests of each other in connection with any indemnifiable
matter resulting from a claim by a third party.

        10.4.    Survival.    The representations and warranties of Seller
contained in Articles 5 and 6 shall survive the Closing for a period of
18 months at which time they shall expire except for claims previously made in
writing with respect to breaches of such representations and warranties;
provided, however that the representations and warranties of Seller contained in
Sections 5.1, 5.2 and 5.3 shall survive the Closing without limitation as to
time. No claim may be made based upon an alleged breach of any of such
representations or warranties whether for indemnification in respect thereof or
otherwise, unless written notice of such claim, in reasonable detail, is given
to Buyer or to Seller, as the case may be, within said period following the
Closing.

22

--------------------------------------------------------------------------------




        10.5.    Set-Off.    Buyer shall have the right to set-off all or any
part of Losses it has actually suffered and with respect to which it is entitled
to indemnification, subject to the Basket and the Indemnity Cap as well as the
survival periods and other limits and conditions applicable to indemnification
herein, pursuant to this Section (in lieu of seeking any indemnification to
which it is entitled) from and against any Royalties due to Seller. Buyer shall
notify Seller Entities at any time that Buyer is making a reduction of any such
amount in accordance with this Article 10 and provide the Seller Entities with a
reasonably detailed summary of the basis for the reduction as well as reasonable
evidence supporting Buyer's rights to indemnification and all other information
as Seller shall reasonably request. To the extent Buyer deducts any amount from
the Royalties pursuant to this Section 10.5 for which it is not entitled to be
indemnified in accordance with this Agreement, Buyer shall pay such amounts to
Seller together with interest at an annual rate equal to the Prime Rate on the
date the Royalty was otherwise due plus 4% upon resolution of any dispute
related to Buyer's claim.

        10.6.    Exclusive Remedy.    The rights and remedies set forth in this
Article 10 shall constitute the sole and exclusive rights and remedies of either
party with respect to this Agreement; provided, that nothing contained in this
Section shall be deemed to restrict a party from seeking specific performance,
an injunction or other equitable relief to enforce the terms and conditions
hereof, nor shall the foregoing limitation apply in the case of fraud or other
willful breach by a party to this Agreement.

        10.7.    Net Losses and Subrogation.    

        (a)   Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by a Person entitled to
indemnification hereunder (an "Indemnified Person") shall be calculated after
giving effect to (i) any insurance proceeds received by the Indemnified Person
(or any of its Affiliates) with respect to such Losses reduced to the extent of
any actual increase in insurance premiums arising from the insurer's payment
with respect to such Losses, (ii) any Tax benefit realized by the Indemnified
Person (or any of its Affiliates) arising from the facts or circumstances giving
rise to such Losses and realized by the Indemnified Person, and (iii) any
recoveries obtained by the Indemnified Person (or any of its Affiliates) from
any other third party. Each Indemnified Person shall exercise commercially
reasonable efforts to obtain such proceeds, benefits and recoveries where
commercially reasonable to do so. If any such proceeds, benefits or recoveries
are received by an Indemnified Person (or any of its Affiliates) with respect to
any Losses after an Indemnified Person with respect thereto, the Indemnified
Person (or such Affiliate) shall pay to the person providing the indemnification
(the "Indemnifying Person") the amount of such proceeds, benefits or recoveries
(up to the amount of the Indemnifying Person's payment). Any Tax benefit
realized by the Indemnified Person pursuant hereto shall be calculated based on
the highest marginal federal and state tax rate for Buyer or Seller Entities, as
applicable, and assuming that the Tax benefit can be fully utilized, either
currently or in a carryback. Any Tax benefit derived from depreciation or
amortization shall be based on the present value of the Tax benefit computed
using the prime lending rate of Citibank at the time of computation of the
indemnity at issue.

        (b)   Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person will, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any third party in respect of the Losses to which such payment relates. Such
Indemnified Person (and its Affiliates) and Indemnifying Person will execute
upon request all instruments reasonably necessary to evidence or further perfect
such subrogation rights.

23

--------------------------------------------------------------------------------







ARTICLE 11.

TERMINATION


        11.1.    Termination of Agreement.    This Agreement may be terminated
at any time prior to the Closing Date (a) with the mutual consent of Buyer and
Seller, or (b) by either Buyer or Seller if the other party breaches a
representation, warranty, covenant or other obligation hereunder and fails to
cure such breach within five Business Days of receiving notice thereof.

        11.2.    Termination for Passage of Time.    Either party may terminate
this Agreement if the terminating party is not in breach, upon notice to the
other party if each of the conditions set forth in Sections 8.1 and 8.2 shall
not have been satisfied or waived on or before May 15, 2005, or such later date
as shall have been agreed to by the parties hereto.

        11.3.    Continuing Confidentiality.    If this Agreement shall be
terminated as herein set forth, the parties agrees that they will remain
obligated under, and will comply with, the provisions of Section 12.3.

        11.4.    Effect of Termination.    Except as set forth in
Section 11.1(a), no termination in accordance herewith shall limit the rights
and remedies of either party hereunder with respect to any willful breach or
fraud by the other party of any representation, warranty, covenant or agreement
contained herein. Upon termination, neither party shall have any further
liabilities or obligations under this Agreement except in the event of a willful
breach, in which case the party in breach shall be responsible to the other
party for all out of pocket fees and expenses paid to professional advisors in
connection with this Agreement. The remedy set forth in the preceding sentence
shall be the sole and exclusive monetary remedy of the parties upon termination
of this Agreement. Nothing herein shall limit either party's right to injunctive
relief, specific performance or other equitable remedy.


ARTICLE 12.

MISCELLANEOUS


        12.1.    Assignment.    This Agreement shall not be assignable (directly
or indirectly by change of ownership, operation of Law or otherwise) by either
party without the written consent of the other party.

        12.2.    No Press Release Without Consent.    No press release related
to this Agreement or the transactions contemplated herein, or other announcement
to the employees, customers or suppliers of Seller will be issued without the
joint approval of Seller and Buyer, except any public disclosure which Seller or
Buyer in its good faith judgment believes is required by Law or by the rules of
any stock exchange on which its securities are listed (in which case the party
making the disclosure will use its commercially reasonable efforts to consult
with the other party prior to making any such disclosure).

        12.3.    Confidentiality.    Except as required by Law, all information
related to the Seller Product Lines shall be maintained in strict confidence by
both parties and their employees, and in the event that this Agreement is
terminated, all written materials relating thereto shall be returned to Seller
or destroyed and Buyer shall deliver an officer's certificate to Seller
certifying as to such return or destruction. In such event, Buyer and its
employees, advisors and agent shall make no further use of such information
whatsoever.

        12.4.    Expenses.    Each party shall bear its own expenses with
respect to the transactions contemplated by this Agreement; provided, however,
that any sales, transfer, use or other Tax (including excise Tax on inventory)
or recording cost incurred upon the sale or transfer of the Purchased Assets or
the license of the Licensed Intellectual Property shall be paid by Seller to the
applicable Person.

24

--------------------------------------------------------------------------------




        12.5.    Severability.    Each of the provisions contained in this
Agreement shall be severable, and the unenforceability of one shall not affect
the enforceability of any others or of the remainder of this Agreement.

        12.6.    Entire Agreement.    This Agreement may not be amended,
supplemented or otherwise modified except by an instrument in writing signed by
all of the parties hereto. This Agreement, the Confidentiality Agreement and the
Other Agreements contain the entire agreement of the parties hereto with respect
to the transactions covered hereby, superseding all negotiations, prior
discussions and preliminary agreements made prior to the date hereof.

        12.7.    No Third Party Beneficiaries.    This Agreement is solely for
the benefit of the parties hereto and their respective affiliates and no
provision of this Agreement shall be deemed to confer upon third parties any
remedy, claim, liability, reimbursement, claim of action or other right in
excess of those existing without reference to this Agreement.

        12.8.    Waiver.    The failure of any party to enforce any condition or
part of this Agreement at any time shall not be construed as a waiver of that
condition or part, nor shall it forfeit any rights to future enforcement
thereof.

        12.9.    Governing Law.    This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York
without regard to the conflicts of laws provisions thereof.

        12.10.    Headings.    The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

        12.11.    Counterparts.    More than one counterpart of this Agreement
may be executed by the parties hereto, and each fully executed counterpart shall
be deemed an original.

        12.12.    Choice of Forum.    Buyer and Seller agree that any suit,
action or proceeding brought by either party against the other party to this
Agreement in connection with or arising out of this Agreement shall be brought
solely in the federal and state courts sitting in New York New York. Each party
consents to the jurisdiction and venue of such courts. EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION OF THIS AGREEMENT.

        12.13.    Further Documents.    Each of Buyer and Seller will, at the
request of another party, execute and deliver to such other party all such
further instruments, assignments, assurances and other documents as such other
party may reasonably request in connection with the consummation of the
transactions contemplated hereby.

        12.14.    Notices.    All communications, notices and consents provided
for herein shall be in writing and be given in person or by means of facsimile
transmission (with request for assurance of receipt in a manner typical with
respect to communications of that type) or by mail, and shall become effective
(i) on delivery if given in person, (ii) on the date of transmission if sent by
facsimile, or (iii) four Business Days after being deposited in the United
States mails, with proper postage and documentation, for first-class registered
or certified mail, prepaid.

25

--------------------------------------------------------------------------------




Notices shall be addressed as follows:

If to Buyer, to:

First Horizon Pharmaceutical Corporation
6195 Shiloh Rd.
Alpharetta, Georgia 30005
Attn: Leslie Zacks
Facsimile:

with copies to:

Hunton & Williams LLP
Bank of America Plaza
600 Peachtree St. NE, Suite 4100
Atlanta, Georgia 30308
Attention: Tinley Anderson
Facsimile: (404) 602-9005

If to Seller, to:

Andrx Labs, LLC
8151 Peters Road, 4th Floor
Plantation, Florida 33324
Attn: Scott Lodin, Esq.
Executive Vice President and General Counsel
Facsimile:

with copies to:

McDermott Will & Emery LLP
227 West Monroe Street
Chicago, Illinois 60606
Attention: Scott Williams
Facsimile: (312) 984-7700

provided, however, that if any party shall have designated a different address
by notice to the others, then to the last address so designated.

        12.15.    Schedules.    Items disclosed on any Schedule to the Agreement
shall, to the extent reasonably apparent from the text of such disclosure, be
deemed to be disclosed on all other Schedules hereto to which such items could
reasonably be expected to apply, and the failure of Seller to list any item on
more than one Schedule shall not give rise to a claim on the part of Buyer. No
disclosure on any Schedule hereto shall establish materiality a threshold.

        12.16.    Construction.    The language in all parts of this Agreement
shall be construed, in all cases, according to its fair meaning. The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

  


SIGNATURES ON FOLLOWING PAGES

26

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.

    ANDRX LABS, LLC
 
 
By:
/s/ ANGELO C. MALAHIAS
Name: Angelo C. Malahias
Title: Executive Vice President
 
 
 
 
 
 
ANDRX LABORATORIES, INC.
 
 
By:
/s/ ANGELO C. MALAHIAS
Name: Angelo C. Malahias
Title: Executive Vice President
 
 
 
 
 
 
ANDRX LABORATORIES (NJ), INC.
 
 
By:
/s/ ANGELO C. MALAHIAS
Name: Angelo C. Malahias
Title: Executive Vice President
 
 
 
 
 
 
ANDRX EU LTD
 
 
By:
/s/ ANGELO C. MALAHIAS
Name: Angelo C. Malahias
Title: Director
 
 
 
 
 
 
FIRST HORIZON PHARMACEUTICAL CORPORATION
 
 
By:
/s/ PATRICK P. FOURTEAU
Name: Patrick P. Fourteau
Title: CEO and President

27

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AGREEMENT TO LICENSE AND PURCHASE
ARTICLE 1. DEFINITIONS
ARTICLE 2. PURCHASE AND SALE
ARTICLE 3. PURCHASE PRICE
ARTICLE 4. CLOSING
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF THE SELLER ENTITIES
ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BUYER
ARTICLE 7. PRE-CLOSING COVENANTS OF SELLER AND BUYER
ARTICLE 8. CONDITIONS
ARTICLE 9. POST-CLOSING COVENANTS
ARTICLE 10. INDEMNIFICATION AND SURVIVAL
ARTICLE 11. TERMINATION
ARTICLE 12. MISCELLANEOUS
